 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN F. WESTON,                                  Case No. 1:19-cv-01031-AWI-JLT (PC)

12                       Plaintiff,                    ORDER GRANTING IN PART
                                                       DEFENDANT’S MOTION TO MODIFY
13           v.                                        DISCOVERY AND SCHEDULING ORDER

14    A. FERNANDEZ,                                    (Doc. 32)

15                       Defendant.

16

17          Defendant requests that the Court modify its discovery and scheduling order by extending

18   the dispositive-motion deadline by 90 days. (Doc. 32.) The current deadline is May 17, 2021.

19   (Doc. 30.) Upon review of the motion, including defense counsel’s supporting declaration, the

20   Court finds good cause to grant the request in part. Accordingly, Defendant’s motion is

21   GRANTED IN PART and the dispositive-motion deadline is extended by 60 days. The deadline

22   for filing pretrial dispositive motions is now July 16, 2021. All other deadlines remain in effect.

23
     IT IS SO ORDERED.
24

25      Dated:     May 17, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
